 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ORRIN TAYLOR COLBOURN,                              No. 2:19-cv-2308 JAM KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    DONE, et al.,
15                         Defendants.
16

17             Plaintiff has filed his second request for an extension of time to file an amended complaint

18   pursuant to the court’s order of January 29, 2020. Good cause appearing, the motion will be

19   granted. No further extensions of time will be granted.

20             IT IS HEREBY ORDERED that:

21             1. Plaintiff’s request for an extension of time (ECF No. 28) is granted; and

22             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

23   complaint. No further extensions of time will be granted.

24   Dated: April 14, 2020

25

26
     /colb2308.36sec
27

28
